—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered March 31, 1988, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The suppression court properly denied the defendant’s motion to suppress a gun recovered from him after a stop and frisk. The determination of the suppression court, with its advantages of having seen and heard the witnesses, must be accorded great weight, and its determination should not be disturbed if it is supported by the record (see, People v Prochilo, 41 NY2d 759, 761; People v McAvoy, 142 AD2d 605). The arresting officer had a reasonable suspicion to stop the defendant since the defendant was seen exiting a building where a burglary was reported to be in progress, wearing a jacket matching the general description provided by the radio transmission. The officer also had a reasonable basis to frisk the defendant after the defendant refused his command to stop and the officer noticed the outline of a weapon in his jacket pocket (see, People v Palmer, 140 AD2d 720). Thompson, J. P., Brown, Rubin and Eiber, JJ., concur.